DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
This Office Action is in response to the RCE filed on 07/02/2021.  Examiner acknowledged that claims 1, 5, 11, 14, 16 and 18 are amended; claims 20-21 are canceled.  Currently, claims 1-19 are pending.
Response to Arguments
Applicant’s arguments filed on 07/02/2021 with respect to claim(s) 1, 11 and 16 have been considered but are moot in the new ground of rejection in view of newly found prior art Meisner (US 2015/0151669).
Regarding claim 1, 11 and 16, applicant argues (see p.11) that the current amendment of claim 1 as agreed upon based on the Telephonic Interview Summary overcomes the prior art references of record.  This argument is not persuasive.
Examiner disagrees with the above statement because the Telephonic Interview Summary dated 05/14/2021 clearly indicated that the proposed amendment only overcomes the Lacaze prior art as it does not explicitly teach narrowing of the light beam at the output of the headlight.  Newly found prior art Meisner teaches such a limitation in Fig. 8 and [0029, 0034].  Thus, Meisner teaches 
Claims 2-10, 12-15 and 17-19 are similarly rejected as they depend on the corresponding rejected claim.
Specification
The amendment filed 02/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “adjusting, by the ECU, an intensity and an orientation.”
The specification does not teach adjusting the limitations together in combination using “and” but rather teaches in [0046] “the ECU may adjust an intensity, orientation, or other characteristic of the generated light based on the environmental condition…The ECU may also or instead adjust a color temperature” again in [0057] “the ECU may adjust an intensity, orientation, or other characteristic of light generated by one or more light source of the vehicle based on the current vehicle location.”  
Currently, Fig. 2A: state flow 208 only teaches “adjust an intensity, orientation or other characteristic of the light.”  There is no feedback at all for the process to even repeat itself in order to do a second adjustment.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ECU…to adjust an intensity and an orientation of the light must be shown or the feature(s) canceled from the claim(s) 1, 11 and 16.  No new matter should be entered.
or other characteristic of the light.”  Examiner read this statement as one or the other and not a combination.  There is no feedback at all for the process to even repeats itself in order to do a second adjustment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for [0046] “the ECU may adjust an intensity, orientation, or other characteristic of the generated light based on the environmental condition…The ECU may also or instead adjust a color temperature” again in [0057] “the ECU may adjust an intensity, orientation, or other characteristic of light generated by one or more light source of the vehicle based on the current vehicle location”, does not reasonably provide enablement for adjusting a combination of both (e.g., intensity and orientation) together.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims “adjusting, by the ECU, an intensity and an orientation”.  Even though the specification teaches (adjusting intensity, orientation or color temperature), the specification does not disclose or even suggest the ECU adjust all three (intensity, orientation and color temperature) at the same time.  Notice the usage of the term “and” to bind both limitations together in claims 1, 11 and 16.
Currently, Fig. 2A: state flow 208 only teaches “adjust an intensity, orientation or other characteristic of the light.”  Examiner read this statement as one or the other and not a combination.  There is no feedback at all for the process to even repeats itself in order to do a second adjustment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 9-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 10,124,716) in view of Langkabel (US 2016/0068097) and Meisner (US 2015/0151669).
Regarding Claim 1, Gauthier teaches a system for adaptive lights (Fig. 1) for use in a vehicle (Fig. 2), the system comprising: a headlight (Fig. 1: 120) configured to generate light to be at least partially directed away from the vehicle to illuminate a portion of an environment col3 ln45-55 “highway…urban street”) of the vehicle; a sensor (Fig. 1: 164) configured to detect data corresponding to an environmental condition (col6 ln0-5 “sensors 164 may be used to detect various environmental, road, or driving conditions”) in the environment of the vehicle; and an electronic control unit (ECU) (Fig. 1: 140) coupled to the headlight and the sensor and configured to determine the environmental condition based on the detected data, to adjust an intensity (col1 ln47-55 “identifying a likelihood that at least one of the environmental condition, the road condition, and the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) of the light generated by the headlight based on the environmental condition, 
Gauthier does not explicitly teach in Fig. 1 adjust an orientation of the light generated by the headlight.  However, (col1 ln47-55) teaches switching from high beam to low beam and (col1 ln20-25) teaches “high beam headlights give bright, long-range illumination, they can blind drivers of oncoming vehicles, as well as the drivers of those immediately preceding the high beam headlight vehicle driver”; (col12 ln20-30) “if the cameras or sensors detect a pedestrian crossing the street 1000 ft. ahead, the ECU may be programmed such that the high beam headlights turn off when the vehicle is within a predetermined distance range from the detected object of interest (e.g., vehicles, pedestrians, road signs).  By way of example, the predetermined distance range may be 600-700 ft. (57) At operation 304, the high beam headlights may be switched to a low beam mode upon a determination of the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gauthier in order to adjust the orientation of light output by the headlight since high beam light are oriented higher to shine further and low beam are oriented down more toward the road to avoid dazzling other people outside the vehicle.  Therefore, the subject matter claimed would have been obvious in view of Gauthier.
Langkabel is in the field of vehicle lighting (abstract) and teaches adjusting an intensity ([0029] “headlamp is equipped in order to locally adapt a brightness, a light color, a color temperature or a combination thereof in and/or round about the region of attention”) and an orientation ([0054] “If the view is constant within certain parameters, for example within a viewing angle range of 20.degree. or if the viewing direction swivels slowly, for example with less than 45.degree. per second, the headlamps 18, 20 are suitably adapted to the viewing direction”) of the light generated by the headlight.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with controls for adjusting an intensity and orientation as taught by Langkabel in order to emphasized the region of view of the driver since adjustment of brightness, color temperature and orientation increased the visibility of object at the POI for the driver [Langkabel 0045].  
Gauthier does not teach adjust a beam width of the light as it is output by the headlight to be at least one of narrower or broader in a vertical direction based on the environmental condition.
Meisner is in the field of vehicular lighting (abstract) and teaches adjust a beam width (Fig. 6: 306) of the light as it is output by the headlight (Fig. 6: 104) to be at least one of narrower (Fig. 8) or broader in a vertical direction (Fig. 8: beam output angle is adjusted vertically to avoid glaring the forward vehicle and according to road conditions Figs. 5-6; Fig. 3b: α is adjusted according to the pitch rate [0024]) based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with beam width adjustment as taught by Meisner in order to emphasized the region of view of the driver since adjustment of beam height for the driver will provide closes approximation of beam boundary without glaring other drivers [Meisner 0028].  

Regarding Claim 2, Gauthier teaches the system of claim 1 wherein: the headlight is further configured to operate in a normal beam mode and a high beam mode (col1 ln45-50 “the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) in which the light is brighter than (col1 ln20 “high beam headlights give bright, long-range illumination”) in the normal beam mode; the sensor is further configured to detect an oncoming vehicle condition corresponding to a second vehicle approaching the vehicle from a forward direction relative to the vehicle (col4 ln35-45 “CPU 140a may perform various computations from the data gathered by the vehicle sensors, cameras, navigation systems, and communications systems.  Such computations may include determining the probability or likelihood the vehicle is approaching certain environmental and road conditions requiring the high beam headlights 120a/b to be turned off.  Such environmental and road conditions may include the vehicle approaching or the likelihood of approaching objects or experiencing events.  This may include, an oncoming vehicle”); and the ECU is further configured to cause the headlight to switch from the high beam mode to the normal beam mode in response to the sensor detecting the oncoming vehicle condition (col4 ln50-55 “ECU 140 may then control headlights 120a/b accordingly, e.g., switching headlights 120a/b from high beam mode to low beam mode”).


Regarding Claim 5, Gauthier teaches the system of claim 1 wherein the ECU is further configured to adjust at least one of a color temperature of the light generated by the headlight or electrical properties (col13 ln55-63 “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights”) of the light generated by the headlight to reduce scattering of the light based on the environmental condition.

Regarding Claim 9, Gauthier teaches the system of claim 1 wherein the sensor includes at least one of a light sensor to detect an amount of refraction of the light from the headlight, a moisture sensor configured to detect moisture in the environment of the vehicle, or a camera (Fig. 1: 162) configured to detect image data in the environment of the vehicle (col5 ln5-10 “the cameras may be oriented to take images and videos of preceding vehicles and oncoming vehicles in front of the vehicle”).

Regarding Claim 10, Gauthier teaches the system of claim 1 further comprising a location sensor (Fig. 1: 166; GPS) configured to detect a current location (col6 ln45 “the navigation processor may determine the location of vehicle in real time”) of the vehicle, wherein the ECU is further configured to adjust at least one of the intensity (col6 ln50-55 “ECU 140 may be configured to automatically shut off the high beam when it detects that the vehicle is travelling in certain road or traffic conditions”) or the orientation of the light generated by the headlight based on the current location of the vehicle.

Regarding Claim 11, Gauthier teaches a system for adaptive lights (Fig. 1) for use in a vehicle (Fig. 2), the system comprising: a headlight (Fig. 1: 120) configured to generate light to be at least partially directed away from the vehicle to illuminate a portion of an environment of the vehicle (col3 ln45-55 “highway…urban street”); a network access device (Fig. 1: 168; Fig. 2: 206) configured to receive information (col7 ln30-35 “Shared data and information may include data collected by the vehicle, such as safety information, locations of curved or hilly sections of road”) corresponding to an environmental condition in the environment of the vehicle; and an electronic control unit (ECU) (Fig. 1: 140) coupled to the headlight and the network access device and configured to adjust an intensity (col1 ln47-55 “identifying a likelihood that at least one of the environmental condition, the road condition, and the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) of the light generated by the headlight based on the environmental condition.
Gauthier does not explicitly teach in Fig. 1 adjust an orientation of the light generated by the headlight.  However, (col1 ln47-55) teaches switching from high beam to low beam and (col1 ln20-25) teaches “high beam headlights give bright, long-range illumination, they can blind drivers of oncoming vehicles, as well as the drivers of those immediately preceding the high beam headlight vehicle driver”; (col12 ln20-30) “if the cameras or sensors detect a pedestrian crossing the street 1000 ft. ahead, the ECU may be programmed such that the high beam headlights turn off when the vehicle is within a predetermined distance range from the detected object of interest (e.g., vehicles, pedestrians, road signs).  By way of example, the predetermined distance range may be 600-700 ft. (57) At operation 304, the high beam headlights may be switched to a low beam mode upon a determination of the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Gauthier in order to adjust the orientation of light output by the headlight since high beam light are oriented higher to shine further 
Langkabel is in the field of vehicle lighting (abstract) and teaches adjusting an intensity ([0029] “headlamp is equipped in order to locally adapt a brightness, a light color, a color temperature or a combination thereof in and/or round about the region of attention”), an orientation ([0054] “If the view is constant within certain parameters, for example within a viewing angle range of 20.degree. or if the viewing direction swivels slowly, for example with less than 45.degree. per second, the headlamps 18, 20 are suitably adapted to the viewing direction”) of the light generated by the headlight.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with controls for adjusting an intensity and orientation as taught by Langkabel in order to emphasized the region of view of the driver since adjustment of brightness, color temperature and orientation increased the visibility of object at the POI for the driver [Langkabel 0045].  
Gauthier does not teach adjust a beam width of the light as it is output by the headlight to be at least one of narrower or broader in a vertical direction based on the environmental condition.
Meisner is in the field of vehicular lighting (abstract) and teaches adjust a beam width (Fig. 6: 306) of the light as it is output by the headlight (Fig. 6: 104) to be at least one of narrower (Fig. 8) or broader in a vertical direction (Fig. 8: beam output angle is adjusted vertically to avoid glaring the forward vehicle and according to road conditions Figs. 5-6; Fig. 3b: α is adjusted according to the pitch rate [0024]) based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with beam width adjustment as taught by Meisner in order to emphasized the region of view of the driver since adjustment of beam height for 

Regarding Claim 12, Gauthier teaches the system of claim 11 further comprising a sensor (Fig. 1: 164) configured to detect an oncoming vehicle condition corresponding to a second vehicle approaching the vehicle from a forward direction relative to the vehicle (col4 ln35-45 “CPU 140a may perform various computations from the data gathered by the vehicle sensors, cameras, navigation systems, and communications systems. Such computations may include determining the probability or likelihood the vehicle is approaching certain environmental…Such environmental and road conditions may include the vehicle approaching or the likelihood of approaching objects or experiencing events. This may include, an oncoming vehicle”) wherein: the headlight is further configured to operate in a normal beam mode and a high beam mode (col1 ln45-50 “the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) in which the light is brighter than (col1 ln20 “high beam headlights give bright, long-range illumination”) in the normal beam mode; and the ECU is further configured to cause the headlight to switch from the high beam mode to the normal beam mode in response to the sensor detecting the oncoming vehicle condition (col4 ln50-55 “ECU 140 may then control headlights 120a/b accordingly, e.g., switching headlights 120a/b from high beam mode to low beam mode”).

Regarding Claim 14, Gauthier teaches the system of claim 11 wherein the ECU is further configured to adjust at least one of a color temperature of the light generated by the headlight or electrical properties (col13 ln55-63 “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights”) of the light generated by the headlight to reduce scattering of the light based on the environmental condition.

Regarding Claim 16, Gauthier teaches a method for adaptive lights (Fig. 1) for use in a vehicle (Fig. 2), the method comprising: generating, by a headlight (Fig. 1: 120), light to be at least partially directed away from the vehicle to illuminate a portion of an environment of the vehicle (col3 ln45-55 “highway…urban street”); detecting, by a sensor (Fig. 1: 164), data corresponding to an environmental condition (col6 ln0-5 “sensors 164 may be used to detect various environmental, road, or driving conditions”) in the environment of the vehicle; determining, by an electronic control unit (ECU) (Fig. 1: 140), the environmental condition based on the detected data; adjusting, by the ECU, an intensity (col1 ln47-55 “identifying a likelihood that at least one of the environmental condition, the road condition, and the driving condition warrants switching the headlights to a low beam mode upon a determination that the headlights are operating in the high beam mode”) of the light generated by the headlight based on the environmental condition.
Gauthier does not explicitly teach in Fig. 1 adjust an orientation of the light generated by the headlight.  However, (col1 ln47-55) teaches switching from high beam to low beam and (col1 ln20-25) teaches “high beam headlights give bright, long-range illumination, they can blind drivers of oncoming vehicles, as well as the drivers of those immediately preceding the high beam headlight vehicle driver”; (col12 ln20-30) “if the cameras or sensors detect a pedestrian crossing the street 1000 ft. ahead, the ECU may be programmed such that the high beam headlights turn off when the vehicle is within a predetermined distance range from the detected object of interest (e.g., vehicles, pedestrians, road signs).  By way of example, the predetermined distance range may be 600-700 ft. (57) At operation 304, the high beam headlights may be switched to a low beam mode upon a determination of the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill in the art before the 
Langkabel is in the field of vehicle lighting (abstract) and teaches adjusting an intensity ([0029] “headlamp is equipped in order to locally adapt a brightness, a light color, a color temperature or a combination thereof in and/or round about the region of attention”) , an orientation ([0054] “If the view is constant within certain parameters, for example within a viewing angle range of 20.degree. or if the viewing direction swivels slowly, for example with less than 45.degree. per second, the headlamps 18, 20 are suitably adapted to the viewing direction”) of the light generated by the headlight.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention of modify the device of Gauthier with controls for adjusting an intensity and orientation as taught by Langkabel in order to emphasized the region of view of the driver since adjustment of brightness, color temperature and orientation increased the visibility of object at the POI for the driver [Langkabel 0045].  
Gauthier does not teach adjusting, by the ECU, a beam width of the light as it is output by the headlight to be at least one of narrower or broader in a vertical direction based on the environmental condition.
Meisner is in the field of vehicular lighting (abstract) and teaches adjust a beam width (Fig. 6: 306) of the light as it is output by the headlight (Fig. 6: 104) to be at least one of narrower (Fig. 8) or broader in a vertical direction (Fig. 8: beam output angle is adjusted vertically to avoid glaring the forward vehicle and according to road conditions Figs. 5-6; Fig. 3b: α is adjusted according to the pitch rate [0024]) based on the environmental condition.


Regarding Claim 17, Gauthier teaches the method of claim 16 further comprising: detecting, by the sensor, an oncoming vehicle condition corresponding to a second vehicle approaching the vehicle from a forward direction relative to the vehicle (col4 ln35-45 “CPU 140a may perform various computations from the data gathered by the vehicle sensors, cameras, navigation systems, and communications systems.  Such computations may include determining the probability or likelihood the vehicle is approaching certain environmental and road conditions requiring the high beam headlights 120a/b to be turned off.  Such environmental and road conditions may include the vehicle approaching or the likelihood of approaching objects or experiencing events.  This may include, an oncoming vehicle”); and causing, by the ECU, the headlight to switch from a high beam mode to a normal beam mode in which the light is dimmer than the high beam mode in response to the sensor detecting the oncoming vehicle condition (col4 ln50-55 “ECU 140 may then control headlights 120a/b accordingly, e.g., switching headlights 120a/b from high beam mode to low beam mode”).

Regarding Claim 18, Gauthier teaches the method of claim 16 further comprising adjusting, by the ECU, electrical properties (col13 ln55-63 “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights”) of the light generated by the headlight to reduce scattering of the light based on the environmental condition.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Langkabel, Meisner as applied to claims 1 and 11 and further in view of Mioc (US 2018/0170254).
Regarding Claim 3, Gauthier, Langkabel and Meisner teach the system with all the limitations as claimed in claim 1 except an interior light located in a vehicle cabin, configured to illuminate at least one of a meter or a gauge inside of the vehicle cabin, and having at least an off-setting in which the interior light generates no light, a low setting in which the interior light generates a first amount of light, and a high setting in which the interior light generates a second amount of light that is greater than the first amount of light; and an ambient light sensor located in the vehicle cabin and configured to detect an ambient amount of light in the vehicle cabin, wherein the ECU is further configured to adjust the interior light between the off setting, the low setting, and the high setting based on the ambient amount of light in the vehicle cabin.
Mioc is in the field automotive lighting (abstract) and teaches an interior light ([0006] “a lamp for ambient light in an interior space”) located in a vehicle cabin (Fig. 5), configured to illuminate at least one of a meter or a gauge (Fig. 5: dashboard) inside of the vehicle cabin, and having at least an off-setting ([0007] “is turned off when the vehicle is locked or all doors of the vehicle are closed”) in which the interior light generates no light, a low setting ([0007] “intensity from zero to maximum value” NOTE: it is obvious that a value just above zero would be considered low) in which the interior light generates a first amount of light, and a high setting ([0007] “intensity from zero to maximum value”) in which the interior light generates a second amount of light that is greater than the first amount of light ([0011] “ambient light is adjusted dependent on an intensity of light striking on a front of the vehicle such that the intensity of the ambient light increases when the intensity of the light striking on the front of the vehicle increases”); and an ambient Fig. 1: 18, 20) located in the vehicle cabin ([0055] “located at the windshield of the vehicle”; [0067]) and configured to detect an ambient amount of light ([0055] “sensor signal representing information about the intensity of ambient light in the environment of the vehicle”) in the vehicle cabin, wherein the ECU (Fig. 30) is further configured to adjust the interior light between the off setting ([0069] “without oncoming vehicles or preceding vehicles. In this situation, there is a good visibility of a driving lane in front of the vehicle…the ambient light in the interior space is turned off”), the low setting, and the high setting based on the ambient amount of light in the vehicle cabin .
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Langkabel and Meisner with adjustable interior light intensity as taught by Mioc in order to improve visual receptivity of the driver when driving at night since driving in darkness with oncoming headlight can causes the driver’s eyes to get tired or blinded [0015].

Regarding Claim 13, Gauthier, Langkabel and Meisner teach the system with all the limitations as claimed in claim 11 except an interior light located in a vehicle cabin, configured to illuminate at least one of a meter or a gauge inside of the vehicle cabin, and having at least an off setting in which the interior light generates no light, a low setting in which the interior light generates a first amount of light, and a high setting in which the interior light generates a second amount of light that is greater than the first amount of light; and an ambient light sensor located in the vehicle cabin and configured to detect an ambient amount of light in the vehicle cabin, wherein the ECU is further configured to adjust the interior light between the off setting, the low setting, and the high setting based on the ambient amount of light in the vehicle cabin.
Mioc is in the field automotive lighting (abstract) and teaches an interior light ([0006] “a lamp for ambient light in an interior space”) located in a vehicle cabin (Fig. 5), configured to illuminate at least Fig. 5: dashboard) inside of the vehicle cabin, and having at least an off setting ([0007] “is turned off when the vehicle is locked or all doors of the vehicle are closed”) in which the interior light generates no light, a low setting ([0007] “intensity from zero to maximum value” NOTE: it is obvious that a value just above zero would be considered low) in which the interior light generates a first amount of light, and a high setting ([0007] “intensity from zero to maximum value”) in which the interior light generates a second amount of light that is greater than the first amount of light ([0011] “ambient light is adjusted dependent on an intensity of light striking on a front of the vehicle such that the intensity of the ambient light increases when the intensity of the light striking on the front of the vehicle increases”); and an ambient light sensor (Fig. 1: 18, 20) located in the vehicle cabin ([0055] “located at the windshield of the vehicle”; [0067]) and configured to detect an ambient amount of light ([0055] “sensor signal representing information about the intensity of ambient light in the environment of the vehicle”) in the vehicle cabin, wherein the ECU (Fig. 30) is further configured to adjust the interior light between the off setting ([0069] “without oncoming vehicles or preceding vehicles. In this situation, there is a good visibility of a driving lane in front of the vehicle…the ambient light in the interior space is turned off”), the low setting, and the high setting based on the ambient amount of light in the vehicle cabin.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Langkabel and Meisner with adjustable interior light intensity as taught by Mioc in order to improve visual receptivity of the driver when driving at night since driving in darkness with oncoming headlight can causes the driver’s eyes to get tired or blinded [0015].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Langkabel and Meisner as applied to claim 1 and further in view of Chen (US 2018/0186279).

    PNG
    media_image1.png
    534
    810
    media_image1.png
    Greyscale

Example A

Regarding Claim 4, Gauthier teaches the system of claim 1 wherein the environmental condition includes at least one of fog, rain, or snow (col13 ln45-50 “such as wet weather conditions (e.g., snow, rain, fog)”) 
Gauthier does not explicitly teach in Fig. 1 the ECU is further configured to adjust the orientation of the light to increase an angle between the light generated by the headlight and a longitudinal axis of the vehicle in response to detection of the at least one of the fog, the rain, or the snow.  However, col13 ln55-63 teaches “when the additional data gathered indicates that the current weather conditions include rain, snow, or fog, the ECU may determine that sensed light is a result of the high beam headlights being reflected from the water droplets in the air. Thus, when the ECU determines that the vehicle is driving in wet weather conditions based and likely causing the high beam headlights to be reflected from the moisture in the air, the ECU may turn off the high beam headlights” and abstract “The headlights may then be switched to the low beam mode when it is determined that the likelihood of at least one of the environmental condition, the road condition, and the driving condition meets or exceeds a threshold condition.”  It would have been obvious to one of ordinary skill to combine the teaching of Gauthier to adjust the angle of the light (low beam has a larger/higher angle reference compared to the high beam see above Example A) in response to weather condition since increasing the angle of the light by using the low beam reduces the glare 
Gauthier does not teach the ECU is further configured to adjust the orientation of the headlight to increase an angle between the light generated by the headlight and a longitudinal axis of the vehicle in response to detection of the at least one of the fog, the rain, or the snow.
Chen is in the field of vehicle lighting (abstract) and teaches the ECU (Fig. 10: MCU) is further configured to adjust the orientation (Figs. 4-9: angle adjustment) of the headlight to increase an angle ([0004] “headlamp based on AFS (Adaptive Front-lighting System) in traditional light source headlamp system, it implements adaptive lighting mainly by mechanical means, such as adjusting up and down, left and right direction of illumination of the lamp holder mainly by using following-up steering technology or through variable beam pattern produced by different light-cutting devices”) between the light generated by the headlight and a longitudinal axis (it is obvious that the longitudinal axis is change when the angle changes as well as dip/high beam change) of the vehicle in response to detection of the at least one of the fog, the rain, or the snow ([0053] “the vehicle body master control MCU controlling the dipped beam and high beam following-up adaptive beam pattern control system, the light compensation system and the color temperature control system through the headlamp AFS subsystem AU; the vehicle body sensor group consisting of a vehicle body speed sensor, a vehicle body dip angle or rotation angle sensor, a vehicle body heavy load sensor, a vehicle body road vibration sensor, a steering wheel steering angle sensor, a rainfall sensor, a haze or snow sensor and a downtown environmental sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier with headlight orientation adjustment as taught by Chen in order to direct the output light beam angle based on road and environmental conditions since changing light angle reduce the amount of light glare by reflective surfaces [0055]. 

s 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Langkabel and Meisner as applied to claims 1 and 16 in view of Bechtel (US 2009/0010494).
Regarding Claim 6, Gauthier teaches the system of claim 1 further comprising a taillight configured to generate light to be at least partially directed away from the vehicle to notify following vehicles of the presence of the vehicle (col13 ln15-20 “ECU may determine that the sensed light ahead is likely from the headlights and/or tail lights from the indicated vehicles ahead”; it is obvious that the instant vehicle is also directing tail light away to notify the following vehicle”).
Gauthier and Langkabel do not teach the ECU is further configured to at least one of increase an intensity of the taillight or to direct a laser beam towards a roadway behind the vehicle to increase visibility of the vehicle based on the environmental condition.
Bechtel is in the field of vehicle lighting (abstract) and teaches the ECU is further configured to at least one of increase an intensity of the taillight ([0234] “When the controller determines that snow is falling…the brightness of the vehicle's tail lights and/or brake lights may be increased to increase the visibility of the vehicle to other rearward vehicles”) or to direct a laser beam towards a roadway behind the vehicle to increase visibility of the vehicle based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier and Langkabel with increased tail light intensity as taught by Bechtel in order to provide better visibility to other drivers since the environmental condition reduces visibility due to snow [0234].

Regarding Claim 19, Gauthier teaches the method of claim 16 further comprising: generating, by a taillight, light to be at least partially directed away from the vehicle to notify following vehicles of the presence of the vehicle (col13 ln15-20 “ECU may determine that the sensed light ahead is likely from the headlights and/or tail lights from the indicated vehicles ahead”; it is obvious that the instant vehicle is also directing tail light away to notify the following vehicle).
Gauthier and Langkabel do not teach at least one of: increasing, by the ECU, an intensity of the taillight based on the environmental condition, or directing, by the ECU, a laser beam towards a roadway behind the vehicle to increase visibility of the vehicle based on the environmental condition.
Bechtel is in the field of vehicle lighting (abstract) and teaches at least one of: increasing, by the ECU, an intensity of the taillight based on the environmental condition ([0234] “When the controller determines that snow is falling…the brightness of the vehicle's tail lights and/or brake lights may be increased to increase the visibility of the vehicle to other rearward vehicles”), or directing, by the ECU, a laser beam towards a roadway behind the vehicle to increase visibility of the vehicle based on the environmental condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Langkabel and Meisner with increased tail light intensity as taught by Bechtel in order to provide better visibility to other drivers since the environmental condition reduces visibility due to snow [0234].

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier, Langkabel and Meisner as applied to claims 1 and 11 in view of Gupta (US 2017/0345299).
Regarding Claim 7, Gauthier teaches the system of claim 1 further comprising: an image sensor (Fig. 1: 162) configured to detect a presence of a second vehicle in a vicinity of the vehicle (col5 ln9-11“cameras 162 may also detect and locate light emissions (e.g., street lights, approaching headlights from an oncoming vehicle, etc.)”); and a display (Fig. 1: 166; col14 ln55-60 “computing component 500 may represent, for example, computing or processing capabilities found within a self-adjusting display”; col15 ln5-8 “Computing component 500 might include, for example, one or more processors, controllers, control components, or other processing devices. This can include a processor, and/or any one or more of the components making up navigation system”) located in a vehicle cabin and configured to display information (it is obvious that navigation will display info via the display).
Gauthier and Langkabel do not teach the ECU is further configured to: determine a low visibility condition when the environmental condition reduces visibility in the environment of the vehicle, and control the display to output a representation of the second vehicle when the ECU determines the low visibility condition.
Gupta is in the field of vehicle control (abstract) and teaches the ECU is further configured to: determine a low visibility condition (Fig. 4B: 418) when the environmental condition reduces visibility in the environment of the vehicle (Fig. 4B: 106 cannot see section 418), and control the display to output a representation of the second vehicle (Fig. 4C: 108a using combine view 440) when the ECU determines the low visibility condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Langkabel and Meisner with display showing representation of a second vehicle as taught by Gupta in order to provide better visibility to the driver since this allow the driver to anticipate oncoming objects (e.g., car, potholes, etc.) [0110].

Regarding Claim 8, the combination of Gauthier, Langkabel, Meisner and Gupta teach the system of claim 7 further comprising a windshield (Gupta Fig. 4C: 404), wherein the display is located on the windshield such that the representation of the second vehicle is overlaid on the windshield to illustrate a location of the second vehicle relative to the vehicle (Gupta Fig. 4C: 108a is shown on the windshield).

Regarding Claim 15, Gauthier teaches the system of claim 11 further comprising: an image sensor (Fig. 1: 162) configured to detect a presence of a second vehicle in a vicinity of the vehicle (col5 ln9-11“cameras 162 may also detect and locate light emissions (e.g., street lights, approaching headlights from an oncoming vehicle, etc.)”); and a display (Fig. 1: 166; col14 ln55-60 “computing component 500 may represent, for example, computing or processing capabilities found within a self-adjusting display”; col15 ln5-8 “Computing component 500 might include, for example, one or more processors, controllers, control components, or other processing devices. This can include a processor, and/or any one or more of the components making up navigation system”) located in a vehicle cabin and configured to display information (it is obvious that navigation will display info via the display).
 Gauthier, Langkabel and Meisner do not teach the ECU is further configured to: determine a low visibility condition when the environmental condition reduces visibility in the environment of the vehicle, and control the display to output a representation of the second vehicle when the ECU determines the low visibility condition.
Gupta is in the field of vehicle control (abstract) and teaches the ECU is further configured to: determine a low visibility condition (Fig. 4B: 418) when the environmental condition reduces visibility in the environment of the vehicle (Fig. 4B: 106 cannot see section 418), and control the display to output a representation of the second vehicle (Fig. 4C: 108a using combine view 440) when the ECU determines the low visibility condition.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Gauthier, Langkabel and Meisner with display showing representation of a second vehicle as taught by Gupta in order to provide better visibility to the driver since this allow the driver to anticipate oncoming objects (e.g., car, potholes, etc.) [0110].
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844